          Case 3:20-cv-02731-VC Document 361 Filed 06/10/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  ANGEL DE JESUS ZEPEDA RIVAS, et                    Case No. 20-cv-02731-VC
  al.,
                 Plaintiffs,                         ORDER RE BAIL PROCESS
          v.

  DAVID JENNINGS, et al.,
                 Defendants.



       To further lighten the burden on the government in properly investigating and responding

to bail applications, effective immediately class counsel is limited to filing five applications per

day. Furthermore, class counsel is ordered to prioritize bail applications based on likelihood of

success. Insistence on putting forward weak bail applications when strong ones could have been

submitted instead would be a violation of counsel’s duty to the class as a whole. The Court will

be tracking bail applications filed from this day forward with that concern in mind.



       IT IS SO ORDERED.

Dated: June 10, 2020
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge
